Citation Nr: 0936431	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  04-42 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, including as due to an undiagnosed illness.  

2.  Entitlement to service connection for fibromyalgia, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for depression, claimed 
as secondary to a service-connected thoracic spine 
disability.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (the RO) in Waco, 
Texas.  

Procedural history

The Veteran served on active duty from July 1985 to September 
1998.  Service in Southwest Asia during the Persian Gulf War 
is indicated by the evidence of record.  

In April 2004, the RO received the Veteran's claim of 
entitlement to service connection for, inter alia, chronic 
fatigue syndrome and a psychiatric disability other than 
PTSD.  A September 2004 RO rating decision denied the 
Veteran's claims.  The Veteran disagreed and initiated this 
appeal.  The appeal as to these issues was perfected by the 
timely submission of the Veteran's substantive appeal (VA 
Form 9) in December 2004.

In February 2005, the RO received the Veteran's claims of 
entitlement to service connection for, inter alia, PTSD and 
fibromyalgia.  In a June 2005 rating decision, service 
connection was denied.  The Veteran disagreed with the June 
2005 decision and initiated an appeal.  The appeal was 
perfected by the timely submission of the a substantive 
appeal (VA Form 9) in June 2006.

In January 2008, the Veteran presented sworn testimony during 
a personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the Veteran's VA claims folder.

In July 200 these four issues were remanded by the Board to 
the agency of original jurisdiction (AOJ) for additional 
development.  Except as noted in the remand that follows 
below, the requested development has been accomplished.  The 
file has been returned to the Board for further consideration 
of the appeal.    

Remanded issues

The issues of entitlement to service connection for 
depression and PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In its July 2008 decision, the Board dismissed claims of 
entitlement to service connection for an ear disability and 
for bilateral hearing loss because the appeal had been 
withdrawn; denied claims of entitlement to service connection 
for a right wrist disability, a bilateral knee disability, 
chest pains, a lung disability, and a gastrointestinal 
disability; and denied entitlement to an initial evaluation 
in excess of 10 percent for service-connected thoracic spine 
disability.  Those issues have been resolved.  See 38 C.F.R. 
§ 20.1100 (2008).

The Board also remanded the issue of entitlement to service 
connection for tinnitus.  In a June 2009 decision, the AOJ  
granted service connection for tinnitus with an evaluation of 
10 percent, effective February 23, 2005.  Since the service 
connection claim was granted, the Veteran's appeal as to that 
issue has become moot.  To the Board's knowledge, the Veteran 
has not disagreed with the assigned disability rating or the 
effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

Therefore, the aforementioned issues are not in appellate 
status.  They will be discussed no further herein.  The four 
issues remaining on appeal are stated on the first page of 
this decision and are discussed below.  


FINDINGS OF FACT

1.  The medical evidence of record supports a conclusion that 
chronic fatigue syndrome does not exist.
 
2.  The medical evidence of record supports a conclusion that 
fibromyalgia does not exist.

3.  An undiagnosed illness has not been shown by the 
competent medical evidence of record.  


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome, including as due to an 
undiagnosed illness, was not  incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

2.  Fibromyalgia, including as due to an undiagnosed illness, 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for chronic fatigue 
syndrome, including as due to an undiagnosed illness.  

2.  Entitlement to service connection for fibromyalgia, 
including as due to an undiagnosed illness.

The Veteran is seeking service connection for chronic fatigue 
syndrome and fibromyalgia, including as due to undiagnosed 
illness.  Because these issues involve the application of 
identical law to similar facts, and in the interest of 
economy, the Board will address them together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, in July 2008 the Board 
remanded the issues of entitlement to service connection for 
chronic fatigue syndrome; and entitlement to service 
connection for fibromyalgia and myalgias of the shoulders, 
elbows and hips.  

In pertinent part, the Board's remand instructed that the 
Veteran should be provided a VA examination to determine 
whether or not he has chronic fatigue syndrome and/or 
fibromyalgia.  The examiner was to specify whether the 
Veteran's claimed symptoms such as fatigue and generalized 
aches and pains were due to an undiagnosed illness, and 
provide a nexus opinion as to the likelihood that any such 
diagnosed disabilities were related to the Veteran's military 
service.  The Veteran's claim was then to be readjudicated by 
the AOJ.    



A VA examination and opinion relating to chronic fatigue 
syndrome, fibromyalgia, and undiagnosed illness was obtained 
on March 31, 2009.  A supplemental statement of the case 
(SSOC) was issued by the AOJ during July 2009.  Thus, the 
Board's remand instructions have been complied with as to the 
issues of CFS and  fibromyalgia and myalgias.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in letters from the RO 
dated June 1, 2004 and March 25, 2005.  These letters advised 
the Veteran of the provisions relating to the VCAA. 
Specifically, the Veteran was advised in these letters that 
VA would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letters specifically informed 
the Veteran that for records he wished for VA to obtain on 
his behalf he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them.

In both the June 2004 and the March 2005 letters, the Veteran 
was specifically notified to send or describe any additional 
evidence which he thought would support his claim.  The 
Veteran was also specifically instructed that he should 
submit any additional evidence which he had in his possession 
which would support his claim. See the June 1, 2004 letter, 
page 2 and the March 25, 2005 letter, page 2. 
This request complies with the "give us everything you've 
got" requirements of 38 C.F.R. § 3.159 (b) in that the 
Veteran was informed that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in May 2006.  The Dingess notice detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in the 
SSOC as to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.

With respect to effective date, the May 2006 Dingess notice 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

Accordingly, the Veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice.  Because the Veteran's claim was 
readjudicated in the August 2006, in February 2007, and again 
in July 2009, following the issuance of the May 2006 Dingess 
notice, the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Because the Veteran's claims are being denied, elements (4) 
and (5) remain moot.

The Board further notes that neither the Veteran nor his 
representative has alleged that the Veteran has received 
inadequate VCAA notice.  Because there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

With respect to the issues which are being decided below, the 
Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate 
his claims, and that there is no reasonable possibility that 
further assistance would aid in substantiating them.  In 
particular, the RO has obtained the Veteran's service medical 
records and VA treatment records as well as private treatment 
records which have been identified by the Veteran.  The 
Veteran has identified no other relevant medical treatment. 

The Veteran was provided with VA compensation and pension 
(C&P) examinations by the RO in February 2005 and in July 
2006.  Furthermore, pursuant to the Board's remand 
instructions he was provided another VA C&P examination in 
March 2009 specifically relating to chronic fatigue syndrome, 
fibromyalgia and myalgias, and undiagnosed illness.  

The Board notes that in an April 2009 statement, the Veteran 
complained that the VA examination which was conducted on 
March 31, 2009, was a superficial examination.  He requested 
another examination outside the VA health care system.

The reports of the three VA examinations, including the March 
2009 examination, reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board further 
notes that the Veteran himself stated that the March 2009 VA 
examiner asked him questions and physically examined him.  
The examiner stated in his report that he had reviewed the 
Veteran's medical records and claims file, and he referenced 
pertinent prior diagnostic studies contained in the file.  

Although the Veteran has asserted that the March 2009 VA 
examination was inadequate, the record does not establish 
that he has the medical training necessary to offer competent 
opinions on medical matters.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge).

It appears that the Veteran may have been dissatisfied with 
the examination because the conclusions of the examiner were 
not to his liking.  This does not render the examination 
report inadequate.  The board declines to remand these issues 
on the off chance that another examiner would reach different 
conclusions.  See generally Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [holding that VA's duty to assist is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].  

The Board adds that the Veteran has had ample opportunity to 
secure medical evidence in his favor and submit the same to 
VA.  He has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

The Board therefore concludes that the examination is 
adequate for rating purposes and that an additional 
examination as requested by the Veteran is not warranted.  
See 38 C.F.R. § 4.2 (2008).  
  
In summary, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.



The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2008). The Veteran and his representative have been accorded 
the opportunity to present evidence and argument in support 
of his claim. The Veteran appeared and testified at a Travel 
Board hearing which was chaired by the undersigned VLJ at the 
RO in January 2008.

The Board will now proceed to a decision as to these two 
issues.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].



Service connection - undiagnosed illnesses

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2011; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2008).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i). 

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  See 38 C.F.R. § 
3.317(a)(2).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the Veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the Veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

Factual background

The Board believes that a statement of facts will assist in 
understanding its further discussion of the issues below.

The record indicates that the Veteran was discharged from 
service in September 1998.  He had service in the Persian 
Gulf War from October 1990 to April 1991.

In April 2004, the Veteran underwent a VA Persian Gulf War 
examination.  The report of that examination noted the 
Veteran's complaints of, among other things, unexplained 
weight loss, fever, chills, and fatigue/weakness since 
September 1998.  He also complained of joint pain in the 
elbows, knees, and back with stiffness in the morning.  The 
examiner's impression included fever/chills, 
fatigue/weakness, and arthralgias.  Undiagnosed illness was 
not identified.  

In June 2004 the Veteran consulted a chiropractor, Dr. C.H., 
with complaints of pain in the thoracic spine and knees for 
years, which he attributed to a history of parachute jumping 
in service.  In an April 2006 letter, and in another June 
2006 letter, Dr. C.H. diagnosed the Veteran with thoracic 
segmental dysfunction, thoracic spinal pain, and chronic 
fatigue syndrome.  She opined that generalized arthralgia, 
myalgia, and fatigue were consistent with chronic fatigue 
syndrome.      

The Veteran has filed a May 2006 report of a general physical 
examination by a private physician, Dr. R.X, who diagnosed 
the Veteran with chronic fatigue, fibromyalgia, and 
depression.  At that examination, the Veteran reported that 
he experienced pain in his joints all over along with fatigue 
since 1993.  He attributed his problem to having been "worn 
out" by 13 years of military service, and said that his pain 
problem began during Operation Desert Storm.  He said the 
pain was in his shoulders, elbows, wrists and fingers, and 
averaged 9 on a scale of 10 in the last month.  He complained 
that the problem affected his general activities including 
work which he put at 10 on a scale of 10.  A Beck depression 
inventory test revealed a score of 43/63, in the range of 
severe clinical depression.  Among other things, Dr. R.X. 
observed that the Veteran's systems were significant for, in 
general, fatigue, painful joints, stiffness, anxiety and 
depression.  He observed that the Veteran was well-nourished, 
well-hydrated, well-developed, and well-appearing.  The back 
showed no paraspinal spasm, but was tender throughout.  He 
noted that that the Veteran had 18/18 tender trigger points 
in his back indicating fibromyalgia.  Examination of the 
extremities and joints were without cyanosis, clubbing, or 
edema, with good range of motion.  Dr. R.X. diagnosed chronic 
fatigue syndrome, fibromyalgia, and depression, noting that 
additional diagnoses were difficult because of negative lab 
work and an essentially negative examination.          

A VA examiner in July 2006 determined that the Veteran did 
not have chronic fatigue syndrome [implicit in this diagnosis 
is that the Veteran did not have fibromyalgia either, which 
the examiner noted, among other things, can closely resemble 
chronic fatigue syndrome].  The VA examiner stated that he 
had reviewed the claims folder.  The examiner explained that 
chronic fatigue syndrome is a reoccurring acute illness 
characterized by debilitating fatigue and several flu-like 
symptoms.  It may have both physical and psychological 
manifestations and closely resembles neurasthenia, 
neurocirculatory asthenia, fibrositis, or fibromyalgia.  Two 
criteria are required for a diagnosis of chronic fatigue 
syndrome: (1) new onset of debilitating fatigue that is 
severe enough to reduce or impair average daily activity 
below 50 percent of the patient's pre-illness activity level 
for a period of 6 months; and, (2) other clinical conditions 
that may produce similar symptoms be excluded by thorough 
evaluation based on history, physical examination, and 
laboratory tests.     

The July 2006 examiner went on to explain that the Veteran 
did not meet at least six or more out of ten required 
criteria, and concluded that he did not meet the criteria for 
reoccurring acute episodes of debilitating chronic fatigue 
syndrome.  The only symptomatic criteria found to be met by 
the VA examiner in July 2006 were the Veteran's reports of 
aches and weakness in the bilateral arms and legs; the 
Veteran's reports of joint pains in the shoulders, elbows and 
knees; severe headaches reported to occur only once every 
three months lasting for an hour, treatment for depression, 
and sleep disturbance attributed to depression.  The examiner 
discounted the Veteran's complaints of fatigue since service 
as only symptoms of a generalized fatigue.  The Veteran's 
complaint of a 99 degree low grade fever every 6 months was 
considered to be not febrile and can be a normal temperature.   
The Veteran's complaint of occasional severe headaches once 
every three months was noted by the examiner to not be of the 
severity or pattern that would meet the criteria for chronic 
fatigue syndrome.     

The examiner tested range of motion for the shoulders, 
elbows, wrists, fingers, hips, knees, and feet/ankles.  Range 
of motion was normal for all bilateral joints tested.  Pain 
was only experienced on flexion of the shoulders from 90 to 
180 degrees.  With further examination and testing, the 
examiner concluded that the shoulders, elbows, and knees were 
all neurovascularly intact distally. 

Based on his analysis, the examiner also concluded that the 
May 2006 diagnosis of chronic fatigue by Dr. R.X. did not 
meet his detailed criteria for a diagnosis of chronic fatigue 
syndrome. 

A VA examiner in March 2009 found no chronic fatigue syndrome 
or fibromyalgia, and no undiagnosed illness.  He noted in his 
report that he had reviewed the claims file.  He also 
observed that the Veteran was well-developed, well-nourished, 
alert and oriented, and in no acute distress.  At the time, 
the Veteran was suffering from acute symptoms of sore throat 
and cough with no history of chronic cough or hemoptysis.  He 
noted trigger point tenderness over the pectoralis major 
muscles bilaterally, and also at the insertion of the 
bicipital tendon onto the elbows bilaterally.  There was mild 
discomfort with flexion of both extremities, although the 
Veteran was easily distracted.  Noting that the Veteran was 
left handed, the examiner observed no hypertrophy of the left 
arm, and no signs of atrophy in the right or left arm despite 
his complaints of pain in both arms since 1995.  The Veteran 
also complained of pain along the medial aspect of both knees 
with mild localized tenderness, although there was full range 
of motion.  Testing indicated that stability of both knees 
was intact.  There was no evidence of heat, redness affecting 
the knees, elbows, or chest.  After reviewing prior 
diagnostic and clinical tests in the record, the examiner 
concluded that chronic fatigue syndrome was not found, 
fibromyalgia was not found, and undiagnosed illness was not 
found.          

Analysis

The Veteran is seeking service connection for chronic fatigue 
syndrome and for fibromyalgia.  Essentially, he contends that 
he suffers from these conditions as due to an undiagnosed 
illness related to his service in Southwest Asia.  

The Board will separately consider direct service connection 
as well as entitlement to service connection due to an 
undiagnosed illness.

Direct service connection

As noted above, service connection requires a showing of 
current disability, Hickson element (1).   Based on the 
discussion that follows below, the Board concludes that the 
most competent and probative medical evidence indicates that 
the Veteran does not have current diagnoses of chronic 
fatigue syndrome or fibromyalgia. 

As was described in the factual background above, there is 
conflicting medical evidence as to whether the Veteran has a 
current diagnosis of chronic fatigue syndrome and/or 
fibromyalgia.  The Board must weigh the probative value of 
medical opinions and in doing so, may favor one medical 
opinion over the other.  Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The conflict in the medical opinions goes to diagnosis.  Dr. 
C.H., a chiropractor, diagnosed chronic fatigue syndrome and 
Dr. R.X. diagnosed chronic fatigue syndrome and fibromyalgia.  
The VA examiners in 2006 and 2009 did not diagnose either 
claimed disability.  For reasons expressed immediately 
following, the Board finds the July 2006 and March 2009 VA 
medical opinions to be more probative.

The July 2006 examination report provided a thorough physical 
examination of the Veteran and cited numerous reasons to 
support the examiner's opinion that the Veteran's symptoms 
did not meet the several criteria for a diagnosis of chronic 
fatigue syndrome, or fibromyalgia.  The July 2006 VA examiner 
also explained why Dr. R.X.'s diagnostic opinion was 
deficient in failing to consider all of the appropriate 
criteria.      

The July 2006 examiner in essence determined that the Veteran 
did not have chronic fatigue syndrome.  During the 
examination, the Veteran reported that he had no restricted 
daily activities due to chronic fatigue syndrome; he did not 
experience incapacitating episodes due to chronic fatigue 
syndrome; and he did not require continuous medication for 
chronic fatigue syndrome.  

Similarly, the VA examiner in March 2009 observed no 
hypertrophy of the left arm and no signs of atrophy in the 
right or left arms, despite the Veteran's complaints of pain 
in both arms since 1995.  After reviewing prior diagnostic 
and clinical tests in the record, the examiner concluded that 
chronic fatigue syndrome was not found, fibromyalgia was not 
found, and undiagnosed illness was not found.

The Board further notes that Dr. R.X. and the VA examiners 
all observed that the Veteran appeared well-nourished, well-
hydrated, well-developed, and well-appearing. 

The report of chiropractor Dr. Ch. was conclusory in that it 
did not provide any explanation aside from a rather general 
statement that the Veteran's symptoms were consistent with 
chronic fatigue syndrome.

By his own admission, Dr. R.X. indicated that the diagnoses 
of chronic fatigue syndrome and fibromyalgia which he 
rendered were and not based on specific examination or 
laboratory findings.  The July 2006 examiner, as noted above, 
took this lack of objective medical evidence as demonstrating 
that chronic fatigue syndrome and fibromyalgia did not exist.  
The July 2006 examiner's report is obviously more convincing 
because it is definitive and explains why the lack of 
objective findings leads to a conclusion that CFS and 
fibromyalgia were not present.   

Based on this analysis, the Board finds that the most 
competent and probative medical evidence indicates that the 
Veteran does not have current diagnoses of chronic fatigue 
syndrome, fibromyalgia and myalgias of the joints.  Hickson 
element (1) is not met.  His claims fail on that basis.  

For the sake of completeness, the Board will address the 
remaining elements under Hickson, (2) in-service disease or 
injury and (3), medical nexus.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

As for Hickson element (2), disease or injury in service, the 
Veteran's service treatment records do not show diagnosis of, 
or treatment for, chronic fatigue syndrome or fibromyalgia.  
The Veteran himself testified that he did not experience 
symptoms relating to chronic fatigue syndrome and 
fibromyalgia until about five years after service.  See the 
January 2008 hearing transcript, page 33.  

Without elements (1) and (2), element (3), medical nexus, is 
an impossibility.
However, the Board notes that Dr. C.H. opined in April 2006 
that she believed that the Veteran's fatigue syndrome may be 
due to high levels of toxic exposure during Desert Storm.  In 
May 2006 Dr. R.X. stated that he was "certain" that the 
Veteran's problems were a direct result of his time spent in 
service, although he did not explain why this was so.  The VA 
examiner in March 2009 opined that it was less likely than 
not that theVeteran's current medical complaints were related 
to his military service.  

The opinion Dr. C.H. is speculative in the extreme; there is 
absolutely no objective evidence that the Veteran was exposed 
to toxic substances in service.  The Board additionally 
observes that Dr. C.H. is a chiropractor, and the record 
shows her as having no particular expertise in toxicology.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].

The opinion of Dr. R.X., although couched in terms of 
certainty, did not in fact provide any explanation.  The 
Court has held on several occasions that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See generally Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The opinion of the VA examiner in March 2009 is more 
probative because he reviewed the Veteran's entire claims 
folder, including his service treatment records in reaching 
his opinion and he provided reasons for his conclusion that 
the Veteran's current complains are not related to his 
military service.               
        
Thus, element (3) has also not  been met.

Undiagnosed illness

As a threshold matter, the Board notes that military records 
reflect that the Veteran had active military service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The law and 
regulations pertaining to undiagnosed illness incurred due to 
Persian Gulf War service, discussed above, thus are 
applicable in this case.  However, the fact that a veteran 
served in the Persian Gulf does not in and of itself lead to 
the conclusion that an undiagnosed illness exists.  For 
reasons explained immediately below the Board concludes that 
an undiagnosed illness is not present.

The VA examiner in March 2009 reviewed the claims file and 
considered the Veteran's various complaints.  The examiner 
specifically concluded that there was no undiagnosed illness.   

The March 2009 VA examiner's conclusion appears to be 
consistent with the remaining medical evidence of record, 
none of which suggests that an undiagnosed illness is 
present.  As was noted in the factual background section 
above, the Veteran underwent a VA Persian Gulf War 
examination in April 2004.  The report of that examination 
noted the Veteran's complaints of, among other things, 
unexplained weight loss, fever, chills, and fatigue/weakness 
since September 1998.  Undiagnosed illness was not 
identified.  Dr. R.X. opined that the Veteran's problems were 
a direct result of his time spent in service, but in view of 
the Veteran's negative lab work and essentially negative 
examination, he also did not diagnose any undiagnosed 
illness.  

In short, no undiagnosed illness has been found.  Thus, the 
Board concludes that the Veteran does not have any 
undiagnosed illness due to his service in the Persian Gulf 
War.  

Conclusion

For the foregoing reasons and bases, the Board finds that the 
Veteran does not have a diagnosis of chronic fatigue syndrome 
or fibromyalgia.  Nor does the Veteran have any illnesses in 
the form of undiagnosed signs and symptoms that can be 
considered to be undiagnosed.  The Veteran's claims are 
denied. 
 
Additional comment

The board wishes to make it clear that it does not 
necessarily doubt that the Veteran may be experiencing 
certain symptoms such as fatigue and joint pains.  However, 
symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

There is some suggestion in the medical reports that the 
Veteran's complaints may be related to depression.  That 
issue is being remanded for further development.  The Board 
intimates no conclusion, legal or factual, as to the outcome 
of that claim. 


ORDER

Service connection for chronic fatigue syndrome, including as 
due to undiagnosed illness, is denied.

Service connection for fibromyalgia, including as due to 
undiagnosed illness, is denied.


REMAND

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for depression, claimed 
as secondary to a service-connected thoracic spine 
disability.

The Board remanded these issues in July 2008.  The Board's 
remand instructions inter alia, was that the Veteran was to 
be provided with an examination by a psychologist to 
determine whether PTSD and/or/with depression is currently 
manifested.  If PTSD was diagnosed, the examiner should 
identify the verified stressors for the basis of that 
diagnosis; if depression was diagnosed, the examiner was to 
provide a nexus opinion as to the relationship, if any, 
between the diagnosed depression and the Veteran's military 
service or any service-connected disability; and also provide 
an opinion insofar as possible as to which if any physical 
symptoms (such as fatigue or muscle aches) are attributable 
to the Veteran's mental health conditions.  

The Board's July 2008 remand instructions also required the 
AOJ to readjudicate the Veteran's claims after the requested 
development was completed.  

A psychological examination was completed in April 2009.  The 
examiner, a clinical psychologist, declined to provide an 
opinion as to whether or not any of the Veteran's physical 
symptoms were attributable to his mental health condition 
because she was not a physician. 

A supplemental statement of the case (SSOC) was issued by the 
AOJ in July 2009.  However, the SSOC did not readjudicate the 
issues of entitlement to service connection for PTSD and 
depression.  Rather, the AOJ deferred a decision pending 
additional development.    

Thus, the Board's remand instructions have not been complied 
with as to the issues of entitlement to service connection 
for PTSD and depression.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].  These issues must therefore be 
remanded for readjudication.

Accordingly, the issues are REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must complete the requested 
development as to the issues of 
entitlement to service connection for 
PTSD and for depression.  After 
undertaking any other development deemed 
appropriate, the RO should consider the 
issues in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


